                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

JEFFREY LAUX, et al.                              )
                                                  )
                           Plaintiffs,            )
                                                  )
                      v.                          )    No. 1:19-cv-01271-JPH-DML
                                                  )
WESTFIELD INS. COMPANY, et al.                    )
                                                  )
                           Defendants.            )

                Entry and Order from Initial Pretrial Conference
      The parties, by counsel, appeared for an initial pretrial conference on May 20,

2019, with the magistrate judge. The case management plan submitted in this case

is approved as modified by the magistrate judge in the margins of the case

management plan.

      This case is set for a telephone status conference on August 20, 2019, at

11:00 a.m. (Eastern Time), with Magistrate Judge Debra McVicker Lynch. The

court will contact counsel by separate email through the court’s electronic filing

system with the call-in information to be used to participate in the conference.

      So ORDERED.
     Date: 6/6/2019
                                         ____________________________________
                                            Debra McVicker Lynch
                                            United States Magistrate Judge
                                            Southern District of Indiana
Distribution:
All ECF-registered counsel of record by email through the Court’s ECF system
